 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

Exhibit 10.1

[g442lyfum1ku000001.jpg]

 

Nonqualified Plan Service and Expense Agreement

 

This Agreement is made by and between the undersigned Plan Representative
(“you”, “your”) and the undersigned member company of the Principal Financial
Group® (“we”, “us”, “our”). You and we are the “Parties” to this Agreement. Each
of the Parties may be referred to separately as a “Party”.

 

This Agreement consists of this page, the following pages, and the attachments,
if any. These are all incorporated in, and made a part of, this Agreement for
all purposes. The Parties, by signing this page, agree to all the terms of this
Agreement. They also agree to be bound by any and all parts of it as if they had
signed at the end.

 

Each Party represents and warrants that it has the authority to enter into this
Agreement and will be bound by it. Each individual signing this Agreement
represents and warrants that she or he has, individually or together with any
other persons signing this Agreement on behalf of the same Party, the authority
to sign this Agreement and make it binding on the Party for whom that person
signs.

 

This Agreement sets out the understanding of the Parties on the matters covered
in the Agreement. It supersedes and cancels any and all prior agreements,
understandings, or representations between the Parties, whether written or oral,
relating to these matters. Nothing in this Agreement amends, modifies, or waives
any terms and conditions of any Investment.

 

Asterisked (“*”) Paragraphs -- Paragraphs following headings marked with
asterisks will survive the termination of this Agreement.

 

We cannot and do not give legal, tax, accounting, or investment advice. Nothing
set forth in this Agreement, related documents that we provide, or any
communication with you or any Plan Entity may be taken or relied on as legal,
tax, accounting, or investment advice. You should consult with appropriate
counsel or other advisors on all matters pertaining to legal, tax, accounting,
investment obligations and requirements.

 

Effective Date of this Agreement: March 1, 2020

 

Cerus CorporationPrincipal Life Insurance Company

 

(Plan Representative)

(Member Company of the Principal Financial Group®)

 

 

By: /s/ Chrystal Menard

Title: Chief Legal Officer and General Counsel

By: /s/ Daniel J. Houston

Title: President and Chief Executive Officer

 

 

Date Signed: 05/21/2020

State in which signed by Plan Representative (“State”): California

 

Please sign and return entire document

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

TABLE OF CONTENTS

 

 

Nonqualified Plan Service and Expense Agreement1

ARTICLE I - GLOSSARY6

 

A.

“Asset Group”6

 

B.

“Asset Rebalancing”6

 

C.

“Business Day”6

 

D.

“Deposits"6

 

E.

“Employer Responsibilities”6

 

F.

“Fee”6

 

G.

“Investment”6

 

H.

“Major Business Change”6

 

I.

“Notice”, “Notify”, and “Notification”7

 

J.

“Participant”7

 

K.

“Party”7

 

L.

“Plan”7

 

M.

“Plan Document”7

 

N.

“Plan Entity”7

 

O.

“Policy/Policies”8

 

P.

“Recordkeeping Account”8

 

Q.

“Reference Investment”8

 

R.

“Services”8

 

S.

“State”8

ARTICLE II- GENERAL PROVISIONS9

 

A.

Services9

 

1.

Engagement9

 

2.

Services9

 

3.

Financial Professional access to Plan and Participant-level information9

 

B.

Our Rights and Duties9

 

1.

*Status9

 

2.

*Limitation on Our Duties9

 

3.

*Right to Rely10

 

C.

Your Representations and Duties10

 

1.

Provide Documents10

 

2.

Coordination of Services10

 

3.

Employer Responsibilities10



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

2

 

D.

*Limitation of Liability10

 

E.

Apportionment of Liability10

 

F.

*Records and Reports10

 

G.

*Indemnification11

 

H.

Our Fees11

 

1.

*Obligation to Pay Fees11

 

2.

Change to Fees by Notice11

 

3.

Other Changes to Fees11

 

4.

Nonpayment of Fees12

 

I.

Duration and Termination of Agreement12

 

1.

Duration of Agreement12

 

2.

Effect of Termination12

 

3.

*Final Reports13

 

4.

Termination of Less Than All Services13

 

5.

*Cooperation13

 

J.

*Confidentiality13

 

1.

Confidentiality13

 

2.

Notification obligation13

 

3.

Disclosure required by law14

 

4.

Non-restricted information14

 

5.

Duration of obligations14

 

6.

Retention of records14

 

K.

Data Security15

 

1.

Definitions15

 

2.

Standard of Care15

 

3.

Information Security16

 

4.

Security Breach Procedures16

 

5.

Security Assessment17

 

6.

*Disposition of Participant-level Information17

 

7.

Cyber Insurance17

 

L.

Miscellaneous17

 

1.

Assignment - Rights17

 

2.

Amendment17



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

3.

*Waiver18

 

4.

*Construction18

3

 

5.

Counterparts; Electronic Signatures18

 

6.

Enforceability and Severability18

 

7.

*Force Majeure18

 

8.

*Third Party Beneficiaries19

 

9.

*Waiver of Jury Trial, and Jurisdiction and Venue19

ARTICLE III - DISPUTE RESOLUTION20

 

A.

*General20

 

B.

*Confidential Discussions.20

 

C.

*Negotiation.20

 

D.

*Mediation.20

 

E.

*Preliminary Injunctive Relief20

ARTICLE IV - ASSET ACTIVITY INFORMATION22

 

A.

General22

 

B.

Mutual Funds22

 

C.

Corporate-Owned Variable Life Insurance Policies23

ARTICLE V - FEES25

ATTACHMENT A - DESCRIPTION OF SERVICES26

 

A.

In-Scope Services26

 

1.

Plan Installation and Conversion26

 

2.

Ongoing Recordkeeping and Administrative Services26

 

3.

Asset Administration Services26

 

B.

Out of Scope Services27

ATTACHMENT B - EMPLOYER RESPONSIBILITIES28

 

A.

Electronic Services28

 

B.

Plan Documents28

 

C.

Asset Rebalancing28

 

D.

Eligibility28

 

E.

Enrollment and Elections28

 

F.

Payroll and Payment Processing28

 

G.

Benefit Events and Beneficiary Designation28

 

H.

Review of Plan Reports28



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

I.

Assets & Liabilities29

 

J.

Authorizations29

 

K.

Company Stock Transactions (if applicable)29

ATTACHMENT C - ASSET REBALANCING INFORMATION30

4

 

A.

Asset Rebalancing Services30

 

B.

Asset Rebalancing Service Options30

 

C.

Additional Information on Asset Rebalancing Services31

 

D.

Declination of Asset Rebalancing Services32

 

E.

Asset Rebalancing Service Election.32

Exhibit A - Additional Services With Respect to To-Be-Determined Vesting34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ARTICLE I - GLOSSARY

 

Capitalized terms used in this Agreement will have the meanings set out in this
“Glossary” unless a different meaning is plainly required by context.

 

 

A.

“Asset Group” means those Investments that are categorized together for the
purpose of providing Asset Administrative Services under this Agreement.

 

 

 

B.

“Asset Rebalancing” means the Services described in Attachment C.

 

 

C.

“Business Day” means any date that the New York Stock Exchange is open for
trading and trading is not restricted.

 

 

 

D.

“Deposits" means amounts used to purchase Investments.

 

 

E.

“Employer Responsibilities” means your responsibilities in regard to the
maintenance and operation of the Plan as described in Attachment B.

 

 

 

F.

“Fee” means any amount due and payable to us under this Agreement.

 

 

G.

“Investment” means any asset (in most instances, a mutual fund or Policy)
informally financing your obligations under the Plan and with respect to which
we agree to provide Services.

 

 

 

H.

“Major Business Change” means:

 

 

•

a material change in applicable law;

 

•

a change in the structure or operations of either the Plan or an entity that
sponsors the Plan or employs Participants, if we determine the change would have
a material impact on the structure, nature, or operations of the Plan, including
changes to cash flow or Investment operations or options;

 

 

•

a change of Plan type;

 

•

a change in types of Investments;

 

•

the addition or deletion of Investment choices;

 

•

a Plan termination or spin-off;

 

•

a greater than 25% change in the value of the Investments or the number of
Participants; or

 

 

•

our discovery of meaningful differences with regard to

o data related to the Plan that was provided to us prior to the end of the
transition period and data that we receive following the end of the transition
period or

 

o

the amount of assets we expected to be transferred into Investments before the
end of the transition period and the amount of assets actually transferred into
Investments at the end of the transition period.

 

 

For the purposes of this Agreement, the transition period ends on the later of:

 

 

▪

the date on which we have received and processed all data that we need to begin
to perform Services without need for additional data and have Notified you that
the transition is over or

 

 

6

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

▪

You give us Notice that there are no more assets to be transferred into
Investments.

 

 

 

I.

“Notice”, “Notify”, and “Notification” means a communication between the
Parties. A communication intended to be a Notice is a written communication or
electronic transmission in any form between the Parties and delivered to the
address or e-mail address set forth below. A communication to us that is
intended to be a Notice to us must be sufficiently clear and complete so that we
can use it without requesting further data or instruction in order to be a
Notice. We may not, and are forbidden to, take any action based on any form of
communication other than either a Notice or a form of legal compulsion,
including a subpoena.

 

 

The Parties may agree to security procedures for Notices and will treat such
procedures as strictly confidential, making them known only to their respective
employees who need to know.

Notice should be delivered to the following address or e-mail address, as
appropriate: If to us:

Principal Life Insurance Company 4141 Parklake Avenue, Suite 400

Raleigh, NC 27612

EMAIL ADDRESS: The email address of your Plan servicing representative that we
provide to you.

 

If to you:

Cerus Corporation 1220 Concord Avenue

Suite 600

Concord, CA 94520

EMAIL ADDRESS: The email address designated in the Authorized Decision Maker
form.

 

 

J.

“Participant” means a person to whom you have or may have a contractual
obligation to pay benefits according to the terms of the Plan.

 

 

 

K.

“Party” means either you or us. “Parties” means you and us.

 

 

L.

“Plan” means the:

Cerus Corporation Nonqualified Deferred Compensation Plan, a Nonqualified
Deferred Compensation Plan.

 

To the extent that more than one Plan is named, the term “Plans” will refer to
any two or more of the Plans.

 

 

M.

“Plan Document” means the document(s) under which a Plan is established and
maintained.

 

 

 

N.

“Plan Entity” means a Plan, any trust or custodial arrangement used as a
financing vehicle for the Plan (or the trustee or custodian in connection with
those arrangements). The term can apply to any one of the listed terms or in any
combination.

 

 

 

7

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

O.

“Policy/Policies” means a variable life insurance policy/policies issued by
Principal Life Insurance Company or its affiliates.

 

 

 

P.

“Recordkeeping Account” means an individual account or the aggregate of all
individual accounts tracking your obligation to Participants under the Plan.

 

 

 

Q.

“Reference Investment” means a hypothetical investment made available by you
solely for the purpose of determining the value of a Participant’s Recordkeeping
Account.

 

 

 

R.

“Services” means the Services specifically set out and described in this
Agreement and Attachment A. Some Services may require additional documentation.

 

 

 

S.

“State” means the State in which this Agreement is signed by the Plan
Representative.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ARTICLE II- GENERAL PROVISIONS

 

 

A.

Services

 

 

1.

Engagement. You engage us to provide the Services. We accept that engagement.

 

 

 

2.

Services. We will provide Services in a timely manner while this Agreement is in
force. This is subject to:

 

 

 

•

yourfulfillingtherolerequiredofyou,includingEmployer Responsibilities, with
respect to each of those Services,

 

 

•

our receipt of timely, accurate and complete information, and

 

•

our receiving timely payment of Fees.

 

 

3.

Financial Professional access to Plan and Participant-level information. We
provide your financial professional(s), their staff associates, and their
broker- dealer access to timely Plan-level and Participant-level Information
regarding your Plan for purposes of enhancing the quality and scope of Plan
options and Services provided to you and Participants. If you do not wish to
grant such access to Plan- level and Participant-level information, you may
Notify us, and we will remove such access.

 

 

Alternative Election:

Do not grant financial professional(s) access to Plan-level and
Participant-level information

Do not grant financial professional(s)’ staff associates access to Plan- level
and Participant-level information.

Do not grant financial professional(s)’ broker dealer access to Plan-level and
Participant-level information.

 

 

B.

Our Rights and Duties

 

 

1.

*Status. Nothing in this Agreement, nor in the provision of Services, makes us a
party to, or a fiduciary or administrator regarding, the Plan, any Plan Entity
or any Investments.

 

 

 

2.

*Limitation on Our Duties. We will not be under any duty:

 

 

•

to take any action with regard to any Plan Entity, unless we specifically agree
in writing to do so;

 

 

•

to inquire into any Notice, communication, or other matter regarding any Plan
Entity or Participant;

 

 

•

to inquire about the status or performance of the Plan, any Plan Entity, or any
successor trust, custodian or insurance company;

 

 

•

to determine if a Participant qualifies as a “select group of management or
highly compensated employees” for ERISA purposes;

 

 

•

to enforce any provision of the Plan or any trust or other arrangement
informally funding or financing the Plan;

 

 

•

to act beyond a duty of ordinary care; or

 

•

to perform Services regarding any assets that are not Investments or their
proceeds.

 

 

9

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

Our duties and performance under this Agreement do not give us knowledge of any
underlying fault or problem with regard to any Plan, Plan Entity, or Investment.

 

 

3.

*Right to Rely. We may rely conclusively on any Notice we receive. We may also
rely on all documents and information provided to us by you as being timely,
complete and accurate. We will not be responsible for any improper performance
of, or failure to perform, any Service due, in whole or in part, to receipt of
untimely, inaccurate, incomplete, or ambiguous data needed to perform that
Service. We will not have any liability for any losses that may arise from the
acts, omissions, delays, or inaction of any other person. We will not have any
responsibility to any Plan Entity for the tax treatment of the Plan, any
Participant, or any transfer of Investments.

 

 

 

C.

Your Representations and Duties

 

 

1.

Provide Documents. You agree to provide us with a copy of all Plan Documents,
forms and administrative procedures relating to the Plan, and such other
information and documents as needed by us to provide Services to the Plan. You
agree to promptly provide us with all amendments or modifications to the Plan
Documents and all such other information as we may reasonably request to perform
Services pursuant to this Agreement.

 

 

 

2.

Coordination of Services. You shall appoint one or more employees in a form
designated by us to act as your representative to coordinate administrative
Services with us. If there is a change in the appointed employee(s), you agree
to inform us in a form designated by us.

 

 

 

3.

Employer Responsibilities. You agree to fulfill the Employer Responsibilities
described herein and in Attachment B as a condition to our performance and
obligations under this Agreement.

 

 

 

D.

*Limitation of Liability.

 

Notwithstanding anything to the contrary in this Agreement, neither Party will
be liable to the other for any consequential, incidental, indirect, special,
exemplary or punitive damages in connection with this Agreement, including the
indemnification provision, even if such Party was advised of or could have
foreseen the possibility of such damages.

 

 

E.

Apportionment of Liability

 

Each Party has an obligation to fulfill its responsibilities and duties under
this Agreement. If for any reason (other than the other Party’s gross
negligence, willful misconduct or bad faith) a Party suffers a loss, claim,
damage or liability due to the other Party’s breach of this Agreement or under
the Indemnification provision (“Damaged Party”), then the amount of direct
damages suffered by the Damaged Party as a result of such loss, claim, damage or
liability (as determined by a court of proper jurisdiction or a neutral third
party agreed to by the Parties), shall be offset by an amount that is
proportionate to reflect the other Party’s relative economic interests and
relative fault with respect to such loss, claim, damage or liability on the one
hand, and the Damaged Party’s on the other hand, in the matters contemplated by
this Agreement and any other relevant equitable considerations.

 

 

F.

*Records and Reports

10

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

One hundred eighty (180) days after we furnish any records or reports, we will
be released and discharged as to any matters arising from the information in the
records and reports, except with respect to any matter as to which you have
filed a written objection within the one hundred eighty (180) day period. The
Parties agree to provide to each other, on a timely basis, such reports and
records as the other may reasonably require in the performance of their
respective obligations under this Agreement. This includes during the orderly
termination of this Agreement.

 

 

G.

*Indemnification

 

Except as otherwise provided, each Party (as the “Indemnifying Party”) agrees to
indemnify and hold harmless the other Party and its affiliates, officers,
directors, employees and agents (each an “Indemnified Party”) against any
Covered Claim, as defined in this paragraph. A “Covered Claim” is a written
threat, warning, notice, or claim that is asserted against an Indemnified Party
to the extent such written threat, warning, notice, or claim is based on breach
of a legal duty by the Indemnifying Party or its employees, subcontractors or
agents. For purposes of the foregoing, “breach of a legal duty” means a material
breach of this Agreement or material non-compliance with any law, rule, or
regulation that is directly applicable to this Agreement by the Indemnifying
Party. The Indemnified Party will give prompt written Notice to the Indemnifying
Party of the assertion of the Covered Claim, and a copy of all papers served
upon or received by the Indemnified Party regarding the Covered Claim. The
Indemnifying Party will reimburse the Indemnified Party for actual out-of-pocket
expenses reasonably incurred in connection with a Covered Claim, including
damages, costs, fees, fines, expenses and other items of monetary relief that
are awarded against the Indemnified Party by a court, regulatory authority or
arbitrator in connection with the Covered Claim. Each Party agrees that,
whenever reasonably possible, the Parties will reach a mutually acceptable
agreement regarding control of the defense of a Covered Claim. Each Party
further agrees that it will provide reasonable assistance regarding defense of
any Covered Claim, whenever reasonably requested by the other Party and will
otherwise cooperate in the defense of a Covered Claim. No settlement of a
Covered Claim and no admission regarding an Indemnified Party’s interests shall
be made by the Indemnifying Party without the prior written consent of the
Indemnified Party. Likewise, no settlement of a Covered Claim and no admission
regarding an Indemnifying Party’s interests shall be entered into by the
Indemnified Party without the prior written consent of the Indemnifying Party.
Notwithstanding anything to the contrary in this Agreement (except the
Limitation of Liability provision), and to the extent permitted by law, the
indemnification provisions of this Agreement will not be deemed to waive or
limit any other rights available to the Parties.

 

 

H.

Our Fees

 

 

1.

*Obligation to Pay Fees. Fees will be in the amount and collected as described
under Article V – Fees. We will collect Fees by billing you. Unless otherwise
noted, one-fourth of the full amount of our annual Fee will be billed to you in
arrears at the end of each calendar quarter. This amount will be paid to us
directly by you.

 

 

 

2.

Change to Fees by Notice. We retain the right to change our Fees by Notice to
you, effective sixty (60) calendar days after the giving of the Notice, subject
to any guarantees in Article V – Fees.

 

 

 

3.

Other Changes to Fees: We have made various Service and Fee commitments in this
Agreement based on a variety of facts and circumstances concerning each Plan
and, to the extent that these facts and circumstances change with regard to

 

11

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

a Plan, we may not be able to provide Services to that Plan for the Fees under
the new facts and circumstances. As a result, we retain the right to change our
Fees and Services by Notice to you.

 

 

a.

Changes to Fees by Major Business Change. There may be changes in Fees,
including those on account of a Major Business Change. Those changes may result
in an increase in Fees or a decrease in Fees.

 

 

 

b.

Fees for Additional Services. From time to time, we may agree to provide
services other than the Services specifically described in this Agreement. These
additional services may require additional fees, charges, or expenses that may
be treated as Fees.

 

 

 

c.

Repetition of Services. If it is necessary for us to repeat any portion of our
Services due to untimely, inaccurate, incomplete, or ambiguous data needed from
you to perform a Service, we may charge additional Fees. The Fees will be based
on the Service performed and any actions necessary to correct processing of the
untimely, inaccurate, incomplete, or ambiguous data.

 

 

 

d.

Work with Third Parties. If you authorize a new or additional party to consult
with us with respect to a matter in which we are providing or have provided
Services, we may charge Fees for the work required to assemble and transmit data
and documents. We reserve the right to require payment prior to the Services
being performed.

 

 

 

4.

Nonpayment of Fees. If you do not pay our billed Fees within ninety (90) days of
receipt of the invoice, we reserve the right to terminate this Agreement or to
discontinue provision of Services to the Plan, including access to the website
and preparation of periodic Participant and company reports. Additionally, we
reserve the right to liquidate any Investments up to the amount of the
outstanding Fees and use the proceeds to pay our Fees. If such assets are held
in a Trust for which Principal Trust Company or some other trust company is
serving as trustee, you authorize Principal Trust Company or such other trust
company to pay the Fees from Trust assets.

 

 

 

I.

Duration and Termination of Agreement

 

 

1.

Duration of Agreement. This Agreement will remain in effect indefinitely.  It
will be fully binding on the Parties. It will also extend to their respective
successors and assigns. This Agreement may, however, be terminated by one of the
Parties on at least sixty (60) days prior written Notice to the other. (The
period between the Notice of, and the date for, termination of this Agreement
will be referred to as the “Termination Period” below.)

 

 

 

2.

Effect of Termination. During the Termination Period, we will:

 

 

•

accept Deposits and Notices regarding the allocation of Deposits except for the
last ten (10) Business Days of the Termination Period,

 

 

•

accept Notices regarding transfers between Investments except for the last ten

(10) Business Days of the Termination Period, and

 

•

cease to accept Notices regarding transfers between Investments when it is not
possible for the Investments described in such Notices, due to their

 

12

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

operation or issues of timing or other restrictions of the documents governing
such Investments, to be liquidated prior to the end of the Termination Period.

 

 

3.

*Final Reports. We will provide to you a final report with regard to all
Investments and Recordkeeping Accounts as of the end of the Termination Period.
We will not be obligated to make any further reports regarding the Plan or any
portion of the Plan, except as described under “Records and Reports” above and
“Cooperation” below.

 

 

 

4.

Termination of Less Than All Services. The termination of less than all Services
may be considered a Major Business Change.

 

 

 

5.

*Cooperation. The Parties agree to cooperate in all actions regarding the
operation and termination of this Agreement. Any actions required to terminate
this Agreement are to be completed as soon as possible. This cooperation will
include the continued provision of information and reports between the Parties
that is reasonably needed to affect the transfer of data and Investments
necessary to the operation of this Agreement.

 

 

 

J.

*Confidentiality

 

 

1.

Confidentiality.

 

a.

For purposes of this Agreement, a Party’s “Confidential Information” consists
of: (i) all non-public information (including but not limited to trade secrets,
proprietary information, and information about products, business methods and
business plans) relating to that Party’s business that is either marked or
otherwise identified as confidential or proprietary, or that a reasonable person
would understand to be considered confidential by that Party (even if not so
marked or identified); and (ii) all information that a Party is obligated by law
or contract to treat as confidential for the benefit of third parties, including
but not limited to personal, financial, and/or health information about
individuals who have applied for or purchased insurance or financial products or
services from us, including Participants in your Plan.

 

 

 

b.

Each Party acknowledges that, in connection with the performance of this
Agreement or otherwise in the course of its dealings with each other, it may
receive Confidential Information from the other Party or may otherwise have
access to or learn of the other Party’s Confidential Information. In the absence
of the disclosing Party’s prior written consent to a specific disclosure or use,
the receiving Party will not disclose to any third party any of the disclosing
Party’s Confidential Information, either orally or in writing. Confidential
Information that is provided by the disclosing Party to the receiving Party will
be used by the receiving Party and its agents only for the purpose for which it
was provided, and access to such information will be restricted to individuals
who require the information (or access to the information) to further that
purpose.

 

 

 

2.

Notification obligation. Each Party will, upon learning of any unauthorized
disclosure or use of the other Party's Confidential Information, Notify such
other Party promptly and cooperate fully with such Party to protect its
Confidential Information.

 

 

13

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

3.

Disclosure required by law. If a Party believes it is required by law or by a
subpoena or court order to disclose any of the disclosing Party’s Confidential
Information, then prior to any disclosure that Party will promptly Notify the
other Party in writing, attaching a copy of the subpoena, court order or other
demand, and that Party will make all reasonable efforts to allow the other Party
an opportunity to seek a protective order or other judicial relief.

 

 

 

4.

Non-restricted information. Nothing in this Agreement will be construed to
restrict disclosure or use of information that:

 

 

 

a.

was in the possession of or rightfully known by the receiving Party, without an
obligation to maintain its confidentiality, prior to receipt from the disclosing
Party;

 

 

 

b.

is or becomes generally known to the public without violation of this Agreement;

 

 

 

c.

is obtained by the receiving Party in good faith from a third party having the
right to disclose it without an obligation of confidentiality;

 

 

 

d.

is independently developed by the receiving Party without the participation of
individuals who have had access to the disclosing Party’s Confidential
Information.

 

 

 

5.

Duration of obligations. The obligations imposed by this Agreement with respect
to Confidential Information will survive termination of this Agreement and will
remain in effect with respect to each item of Confidential Information until
that information becomes unprotected under the terms of the paragraph above
titled “Non-restricted information”. However, if applicable law sets a maximum
period for the duration of obligations of nondisclosure and non-appropriation of
Confidential Information, the obligations imposed by this Agreement with respect
to each item of Confidential Information (other than trade secrets and other
than information about individuals that is protected by law) will remain in
effect only until such period expires.

 

 

 

6.

Retention of records. The receiving Party agrees that upon request of the
disclosing Party, the receiving Party will return or destroy all tangible items
and destroy all electronic items, as specified by the disclosing Party, which
contain any of the disclosing Party’s Confidential Information, including all
copies, abstractions and compilations thereof, without retaining any copies of
the items required to be returned or destroyed. However, the receiving Party is
not obligated to return or destroy Confidential Information that: (i) is
required by law to be retained, but then only for the time period required, (ii)
is commingled with other information if it would pose a substantial
administrative burden to segregate and destroy such information, or (iii) is
contained in an archived computer system or backup made by the receiving Party
in accordance with its standard security or disaster recovery procedures;
however in each case, the retained documents will eventually be erased or
destroyed in the ordinary course of records management and/or data processing
procedures, and the receiving Party remains fully subject to the Confidentiality
obligations in this Agreement until the eventual destruction. The receiving
Party’s disposal of the disclosing Party’s customer information will

 

14

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

comply with all laws applicable to the destruction of nonpublic personal
information.

 

 

K.

Data Security.

 

 

1.

Definitions.

Capitalized terms used in this section entitled Data Security shall have the
meanings set forth in this Section.

 

 

a.

“Authorized Employees” means our employees who have a need to know or otherwise
access Participant-level Information to enable us to perform our obligations
under this Agreement.

 

 

 

b.

“Authorized Persons” means (i) Authorized Employees; and (ii) our contractors,
agents, suppliers and auditors who have a need to know or otherwise access
Participant-level Information to enable us to perform our obligations under this
Agreement, and who are bound in writing by confidentiality obligations
sufficient to protect Participant-level Information.

 

 

 

c.

“Data Protection Laws” means any law or regulation related to the privacy,
security, and protection of Non-Public Participant-level Information, including
state breach notification laws, state and federal privacy and cybersecurity laws
and other consumer protection laws (e.g. California Civ. Code s. 1798.82(a), NY
DFS Cybersecurity Requirements, Gramm-Leach- Bliley Act).

 

 

 

d.

“Non-Public Participant-level Information” means (i) Personal Information that
is not publicly available concerning an individual, which because of name,
number, personal mark, or other identifier can be used to identify such
individual, in combination with any one or more of the following data elements:
(i) social security number, (ii) drivers’ license number or non-driver
identification card number, (iii) any security code, access code or password
that would permit access to an individual’s financial account; and other
information protected from public disclosure by applicable Data Protection Laws.

 

 

 

e.

“Participant-level Information” means information provided to us by you or at
your direction, or to which access was provided to us by you or at your
direction that: identifies or relates to an identified natural person.

 

 

 

f.

“Security Breach” means any act or omission that results in the material
compromise, misuse, or unauthorized access or acquisition of Non-Public Personal
Information.

 

 

 

 

2.

Standard of Care

 

 

a.

We acknowledge and agree that, in the course of our engagement by you, we may
receive or have access to Participant-level Information, including Non-Public
Participant-level Information. We shall comply with all laws and regulations
related to such Participant-level Information.

 

 

 

 

15

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

b.

You acknowledge and agree that you are the owner of all Plan and
Participant-level Information provided to us. You shall comply with all
applicable laws and regulations related to such Participant-level Information.

 

 

 

3.

Information Security

 

a.

We shall implement reasonable administrative, physical and technical safeguards
to help protect Non-Public Participant-level Information as prescribed by
applicable Data Protection Laws and accepted industry practices such as the
National Institute of Standards and Technology Cybersecurity Framework
(NIST-CSF).

 

 

 

b.

At a minimum, our safeguards for the protection of Non-Public Participant- level
Information shall include: (i) limiting access of Non-Public Participant- level
Information to Authorized Persons; (ii) securing the transmission, storage and
disposal of Non-Public Participant-level Information; (iii) conducting
background checks on Authorized Employees consistent with applicable law; (iv)
establishing a written incident response plan, and (v) providing appropriate
privacy and information security training to Authorized Employees. If Non-Public
Participant-level Information is provided by us to one or more unaffiliated
third parties for processing and/or storage, we will conduct periodic
assessments of such third parties based on the risk they present and the
continued adequacy of their cybersecurity practices.

 

 

 

c.

You shall implement reasonable administrative, physical and technical safeguards
to help protect Non-Public Participant-level Information you maintain or
transmit on behalf of the Plan as prescribed by applicable Data Protection Laws.
Safeguards shall include, but not be limited to, security assessments with third
parties hired by you to provide Plan services (e.g. payroll, benefits
aggregator, TPA, etc.).

 

 

 

4.

Security Breach Procedures

 

a.

Once we become aware that a security incident has or may have occurred, we will
conduct an investigation. Steps are immediately taken to help mitigate any known
risks and our incident response plan is initiated and executed.

 

 

 

b.

We shall promptly Notify you once a determination that a Security Breach has
occurred and the potential impact to you has been assessed based on our
established incident response plan.

 

 

 

c.

We agree that we will not reference you by name to any third party with respect
to such Security Breach unless approved in writing by you or required by law or
regulation.

 

 

 

d.

We agree to fully cooperate with you as mutually deemed necessary to protect
your rights relating to the use, disclosure, protection and maintenance of
Participant-level Information.

 

 

 

e.

Should our investigation support a conclusion that we contributed to or were the
source of compromised credentials resulted in a Security Breach, we will be
responsible for all reasonable costs associated with responding

 

 

16

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

to, and mitigating damages caused by, any Security Breach, including credit
monitoring services, credit protection service, credit fraud alerts and/or
similar services which you, in consultation with us, deem necessary.

 

 

f.

You shall promptly Notify us in the event of a Security Breach with respect to
your systems or the systems of third parties hired by you. We may take
additional security measures we deem appropriate or reasonably requested by you
as a result of your Security Breach.

 

 

 

5.

Security Assessment

 

At least once per year, upon request, we will provide instructions to you to
access our SOC1 report issued by an independent auditor and we will provide a
third party executive summary document of our penetration test issued by an
independent assessor.

 

 

6.

*Disposition of Participant-level Information

 

Upon termination of this Agreement, at your request we shall destroy or return
to you all Participant-level Information used to perform this Agreement (which
has not otherwise been returned or destroyed pursuant to our normal document
retention policies). However, we are not obligated to return or destroy
Participant-level Information that: (i) is required by law to be retained, but
then only for the time period required, (ii) is commingled with other
information if it would pose a substantial administrative burden to segregate
and destroy such information, or

(iii) is contained in an archived computer system or backup made by us in
accordance with our standard security or disaster recovery procedures; however
in each case, the retained documents will eventually be erased or destroyed in
the ordinary course of records management and/or data processing procedures, and
we remain fully subject to the security obligations in this Agreement until the
eventual destruction.

 

 

7.

Cyber Insurance

We maintain network security and privacy liability coverage for events affecting
us, our affiliates and events originating from our third party vendors.

 

 

L.

Miscellaneous

 

 

1.

Assignment - Rights. Neither this Agreement, nor any right, title, interest, nor
performance with regard to this Agreement may be alienated, assigned,
anticipated, in any manner, without the express written agreement of both
Parties, which consent will not be unreasonably withheld or delayed.
Notwithstanding the foregoing, we may assign our rights, duties, and obligations
under this Agreement to an affiliate without your consent. We will Notify you of
any such assignment.

 

 

 

2.

Amendment. No variations, modifications, or amendments of this Agreement, or any
term or condition, will be binding on either Party, unless made by:

 

 

 

•

written agreement executed by both Parties, effective as agreed on,

 

•

Notice from you to us of a change in the name of the Plan,

 

•

thirty (30) day advance Notice to you of changes required by law, or

 

•

Notice:

 

17

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

o

regarding changes to this Agreement required by a Major Business Change,
effective on the sending of the Notice;

 

 

o

describing changes by us to reflect our assignment of this Agreement to an
affiliate, effective on the giving of such Notice; or

 

 

o

describing the changes made under “Enforceability and Severability” below,
effective as set out in the Notice.

 

 

This Agreement may be amended in accordance with this section at any time and
without the approval of, or Notification to, any other entities.

 

 

3.

*Waiver. It is understood and agreed that no failure or delay to exercise, nor
any single or partial exercise of, any right, power, or privilege given or
arising under this Agreement will operate as a waiver of future rights to
exercise any such right, power, or privilege.

 

 

 

4.

*Construction. This Agreement will be construed in accordance with the laws of
the State shown on the signature page. This Agreement will be construed as if
jointly drafted by the Parties and according to the fair intent of the language
as a whole. It may not be construed for or against any Party. The term
“including” (in its various forms) is used to provide examples only and as being
without limitation. Nothing in this Agreement will be taken as amending,
modifying, or waiving any terms and conditions of any other agreement, insurance
policy, or prospectus. We are only obligated to provide Services and nothing
more. While we may, from time to time, agree to perform other or different
actions or services with regard to the Plan or other Plans, we are under no
obligation to do so. No such obligation is implied in this Agreement or by our
performance, nor may any be inferred.

 

 

 

5.

Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically. All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original. The Parties hereby acknowledge and
agree that electronic records and electronic signatures, as well as facsimile
signatures, may be used in connection with the execution of this Agreement and
shall be legal and binding and shall have the same full force and effect as if a
paper original of this Agreement had been signed using a handwritten signature.
The Parties (i) intend to be bound by such signatures, (ii) are aware that the
other Party will rely on such signatures, and (iii) hereby waive any defenses to
the enforcement of the terms of this Agreement based on the foregoing forms of
signature.

 

 

 

6.

Enforceability and Severability. If a court finds that any provision of this
Agreement is not enforceable in a particular jurisdiction, the finding will have
no effect on the validity or enforceability of the remaining provisions
generally, or in any other jurisdiction or as to any other entities not involved
in that judgment. Such unenforceable provisions will be stricken or deemed
modified in accordance with such determination and this Agreement, as so
modified, will continue to be in force and effect.

 

 

 

7.

*Force Majeure. Neither Party will incur liability to the other Party or with
respect to us any Plan Entity and will not be responsible for delivery or
non-delivery or error in transmission of reports or Notices that is caused by
third parties. Neither Party will be responsible for any delay in performance,
or non-performance, of any

 

18

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

obligation hereunder and for any loss to the extent that such delay in
performance, or non-performance or such loss is due to forces beyond that
Party’s reasonable control including delays, errors, or interruptions caused by
unaffiliated third parties, any industrial, judicial, governmental, civil or
military action, acts of terrorism, insurrection, or revolution, nuclear fusion,
fission or radiation, failure or fluctuation in electrical power, heat, light,
air conditioning, or telecommunications equipment, or acts of God.

 

 

8.

*Third Party Beneficiaries. This Agreement has been entered into for the sole
benefit of the Parties and their respective permitted successors and assigns.
Except as specifically set forth in this Agreement, the Parties do not intend
the benefits of this Agreement to inure to any third party, and nothing
contained herein shall be construed as creating any right, claim or cause of
action in favor of any such third party against any Party hereto.

 

 

 

9.

*Waiver of Jury Trial, and Jurisdiction and Venue. Any right to trial by jury
with respect to any action or proceeding arising in connection with any matter
referred to in this Agreement is hereby waived by the Parties hereto. Venue for
any judicial proceeding will be in capital city of the State, unless the Parties
agree to the contrary. Any objections or defenses based on lack of personal
jurisdiction or venue are hereby expressly waived with respect to such action or
proceeding.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ARTICLE III - DISPUTE RESOLUTION

 

 

A.

*General.

In the event that there is any dispute between the Parties:

 

 

•

regarding this Agreement or any of its terms;

 

•

any Services;

 

•

any rights, duties or obligations explicitly or implicitly granted or arising
under this Agreement;

 

 

•

any transaction made under this Agreement; or

 

•

any construction or application of this Agreement,

 

the Parties shall try in good faith to first resolve all such disputes as set
forth below.

 

 

B.

*Confidential Discussions.

The Parties agree that all discussions and communications during the dispute
resolution process will be, and will remain, confidential to the fullest extent
allowed by applicable law. The Parties agree to treat all such discussions and
communications as compromise and settlement negotiations for the purposes of any
rules of evidence.

 

 

C.

*Negotiation.

If the Parties cannot resolve a dispute in the ordinary course of business, the
Party claiming a grievance against the other shall give the other Notice of that
grievance in writing, stating the nature of the grievance and the relevant
facts, including documentation, and referring to this Article. The other Party
will then have fifteen (15) days to make a complete, written response in a
Notice to the other. The Parties will meet to discuss the dispute. If
practicable and mutually desirable, the Parties will meet in person. If the
dispute remains unresolved for any reason after sixty (60) calendar days
following the mailing of the response, the Parties will then proceed to
mediation.

 

 

D.

*Mediation.

The Parties will, as soon as commercially reasonable after the sixty (60) day
period referred to under Negotiation above, initiate the mediation process and
endeavor in good faith to settle their dispute by mediation. Unless the Parties
agree to the contrary, the mediation will conform to the then current Mediation
Rules for Commercial Financial Disputes of the American Arbitration Association
or such similar organization as the Parties may agree. If the Parties cannot
agree on a neutral mediator, one will be appointed by the American Arbitration
Association in accordance with its mediation rules. Mediation will occur within
sixty (60) days of the initiation of the mediation process. The Parties will
share equally in the fees and expenses of the mediator and the cost of the
facilities used for the mediation but will otherwise bear their respective costs
incurred in connection with the mediation. The mediation shall be non-binding.
If the dispute remains unresolved for any reason after the completion of the
mediation process, a Party may proceed to litigation.

 

 

E.

*Preliminary Injunctive Relief.

A Party may seek preliminary or temporary injunctive relief from a court if, in
the Party’s sole judgment, such action is necessary to avoid irreparable harm or
to preserve the status quo. If a Party seeks judicial injunctive relief as
described in this paragraph, the Parties will continue to participate in good
faith in the dispute resolution procedures described above. Venue for any
judicial proceeding for preliminary or temporary injunctive relief will be in
capital city of the State, unless the Parties agree otherwise. Any objections or

 

20

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

defenses based on lack of personal jurisdiction or venue are hereby expressly
waived for the purposes of the injunctive relief described in this paragraph.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ARTICLE IV - ASSET ACTIVITY INFORMATION

 

 

A.

General. A nonqualified plan is a contractual obligation of an employer to
participants in the plan. A nonqualified plan is usually unfunded, although an
employer may choose to informally fund or finance its obligations under the plan
with assets such as mutual funds or life insurance policies. These assets
generally remain subject to the claims of the employer’s creditors in the event
of bankruptcy or insolvency.

 

 

 

B.

Mutual Funds. If you use mutual funds to informally finance your obligations
under the Plan, we offer the following Services:

 

 

 

1.

Deposits. You acknowledge that it is your responsibility alone to determine
whether to make a Deposit, when to make a Deposit and the amount of any Deposit.
When you submit a Deposit, we will transmit Deposit allocation instructions in
accordance with the table below.

 

 

Asset Rebalancing Service Election

Our Allocation Procedure

 

Based on a tolerance level of the Recordkeeping Accounts

 

On the date we are Notified of a Deposit and we have good order instructions, we
will transmit Deposit allocation instructions so that, after giving effect to
the Deposit, the percentage variance between the Investments within an Asset
Group and the Reference Investments in the Recordkeeping Accounts will be at or
below the percentage variance immediately prior to the allocation.

 

 

YouHaveDeclinedAsset Rebalancing Services

 

On the date we are Notified of a Deposit and have good order instructions, we
will transmit your most recent Deposit allocation instructions.

 

 

2.

Redemptions. You acknowledge that it is your responsibility alone to determine
whether to make a redemption, when to make a redemption and the amount of any
redemption. When you send us Notice of a redemption, we will transmit redemption
allocation instructions in accordance with the table below.

 

 

Asset Rebalancing Service Election

Our Allocation Procedure

 

Based on a tolerance level of the Recordkeeping Accounts

 

On the date we are Notified of a redemption and we have good order instructions,
we will transmit redemption allocation instructions so that, after giving effect
to the redemption, the percentage variance between  the  Investments   within
the

indicated   Asset   Group   and   the

22

 





Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

Reference Investments in the Recordkeeping Accounts will be at or below the
percentage variance immediately prior to the allocation.

 

 

YouDeclineAssetRebalancing Services

 

On the date we are Notified of a redemption and have good order instructions, we
will transmit your most recent redemption allocation instructions.

 

 

C.

Corporate-Owned Variable Life Insurance Policies. If you use Policies to
informally finance your obligations under the Plan, we offer the following
Services. Note: Services described in this Agreement are available only for
Policies issued by Principal Life Insurance Company or its affiliates.

 

 

 

1.

Deposits. You acknowledge that it is your responsibility alone to determine
whether to make a premium payment (for purposes of this Agreement, premium
payments may also be referred to as “Deposits”), when to make a premium payment
and the amount of any premium payment. Because of these factors, we will not
provide regular premium payment reminders. You may refer to the nonqualified
Plan Sponsor website or to your designated nonqualified client service
representative for specific payment options and information.

 

 

 

a.

Application of Deposits Across Multiple Policies. If you have multiple Policies,
the Deposits will be applied among the Policies based on the amount of premium
needed to keep the Policies funded at proportionate levels. You may direct other
Deposit application instructions across the Policies by giving us prior written
Notice.

 

 

 

b.

Deposits When Policy Loans Are Present. The Policies provide that when a Policy
has an outstanding loan, any money paid into the Policy will first be applied
toward the loan unless the Policy owner specifies otherwise. For this reason, if
you have a Policy with a loan, any Deposit will be applied toward the loan first
unless you Notify us that the Deposit is to be applied as premium payment rather
than loan repayment. See your Policy prospectus regarding Policy loans for
further information.

 

 

 

c.

Allocation of Deposits to Separate Account Division(s). When you submit a
Deposit, we will transmit Deposit allocation instructions among the separate
account divisions in accordance with the table below.

 

 

Asset Rebalancing Service Election

Our Allocation Procedure

 

Based on a tolerance level of the Recordkeeping Accounts

 

On the date we are Notified of a Deposit, and we have received your  good
order  instructions, we

will transmit Deposit allocation instructions      based      on   the

23

 





Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

allocation of the most recent asset rebalance activity.

 

 

IfYouDeclineAsset Rebalancing Services

 

On the date we are Notified of a Deposit and we have received good order
instructions, we will transmit your most recent Deposit allocation instructions.

 

 

2.

Policy Loans. If you want to take a Policy loan, you can Notify us to send you
the appropriate Policy loan forms. We generally are able to send the forms
within one Business Day from the day we receive your Notice. Your designated
nonqualified client service representative will provide instructions for
completing and returning the appropriate Policy loan forms. You acknowledge that
it is your responsibility alone to determine whether to take a Policy loan, when
to take a loan, the amount of any loan, and on which Policy(ies) to take a loan.
You also acknowledge that it is your responsibility to consult with a tax
adviser to discuss any tax implications associated with taking a loan. See the
Policy prospectus for further information about Policy loan provisions.

 

 

 

3.

Policy Surrenders. If you want to partially or fully surrender a Policy (also
called a “redemption”), you can send us a Notice and we will send you the
appropriate Policy surrender form. We generally are able to send the forms
within one Business Day from the day we receive your Notice. Your designated
nonqualified client service representative will provide instructions for
completing and returning the appropriate Policy surrender forms. You acknowledge
that it is your responsibility alone to determine whether to request a Policy
surrender, when to request a surrender, the amount of any surrender, and on
which Policies to make a surrender. You also acknowledge that it is your
responsibility to consult with a tax adviser to discuss any tax implications
associated with a surrender. See your Policy prospectus for further information
about Policy surrender provisions.

 

 

 

4.

Insurance policies with another carrier other than Principal. If you informally
finance with a life insurance policy from another issuer, you will need to
obtain all policy-related statements and reports directly from the issuer of the
policy. We will not provide detail for assets that are not record kept by us
unless you Notify us of the detail you want included in the report and we agree
to include such detail. In any event, we will not verify the accuracy of any
information you provide to us. If we receive the detailed information within
five (5) Business Days following the end of the calendar quarter, we will make
every effort to include the information on the Plan Sponsor report.

 

 

 

 

 

 

 

 

 

 

 

24

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ARTICLE V - FEES

 

 

You agree to pay the following Fees in exchange for the Services provided under
this Agreement: If you select Principal Trust Company or another trustee to
provide Rabbi Trust services, those services will be provided by Principal Trust
Company or the other trustee pursuant to a separate trust agreement. The
following Fees do not include fees for services provided by Principal Trust
Company or another trustee.

 

 

Plan set-up Fee:$[ ** ]

 

 

Annual record-keeping Fees (Flat Fee & Participant Fee) Annual Flat Fee:

$[ ** ]

 

Annual Participant Fee based on the number of active participants:

 

Up to [ ** ]

$[ ** ] per participant

Next [ ** ]

$[ ** ] per participant

Additional Participants after [ ** ]

$[ ** ] per participant

 

TBD Vesting Fee:

 

We reserve the right to charge an additional fee for the TBD Vesting Services.
The amount will be based on our hourly rate (currently $[ ** ] per hour) at the
time of your request. Please see attached Exhibit A.

 

This Fee is based on:

Investments:$ 0

Annual Deposits:$ [ ** ]

 

 

These Fees are based on Services provided to a Plan informally financed with
life insurance Policies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ATTACHMENT A - DESCRIPTION OF SERVICES

 

 

A.

In-Scope Services

 

 

1.

Plan Installation and Conversion. We will review administration requirements
with your authorized representative and establish a timetable for set-up and/or
conversion. At your request, we will provide a model Plan document for review
with your legal counsel. If you choose to utilize our model Plan Document, the
document may be updated from time to time due to regulatory or legislative
changes. We will Notify you if changes are made to the model Plan document. If
you choose not to adopt the changes, you agree to Notify us. Otherwise we will
consider the changes to your Plan Document as adopted by you. We will provide a
standard form Participant enrollment kit and forms for notices to Participants,
including non- customized Participant investment education materials, notice of
change in available Investment alternatives, and "black-out" notice for your
review. We will establish records for Participants contributing to, or on whose
behalf contributions are or have been made to, the Plan, including the
conversion of records from prior record keeper. We will set up Plan Sponsor and
Participant information on required databases and software for secure online
services. We will provide Plan procedures documentation (electronic or hard
copy) to be used by you or Participants in carrying out daily Plan
administration activities. We will process Participant enrollments as they are
received whether on paper form or electronically.

 

 

 

2.

Ongoing Recordkeeping and Administrative Services. We will receive and process
periodic payroll feeds to Participant accounts based on information provided by
your authorized representative. Additional fees may apply if payroll feeds are
submitted more than twice per month and from more than one source (i.e. more
than one payroll file). We will receive and process employer contributions, if
any. We will process new Participant enrollments on an ongoing basis. We will
maintain Plan-level and individual Participant-level account records, including
records of all receipts and disbursements, earnings and expenses, and separate
accountings for different contribution types. All records shall be maintained on
a daily valuation recordkeeping system. We will provide you and Participants
with internet access to account information on a secure website. We will execute
Participant-initiated Reference Investment transactions including fund balance
transfers and future Reference Investment allocation changes submitted in good
order. We will process domestic relations orders as instructed by your
authorized representative. We will assist with processing and investigating the
facts concerning all appeals of a claim denial or dispute for a final decision
by your authorized representative. We will provide a secure website with access
to Participant-level and employer-level Plan account information. We will make
available Participant statements and Plan Sponsor reports each calendar quarter
and annually each year.

 

 

 

3.

Asset Administration Services. We will provide you with access to a secured
website for you to view and monitor Investment information. We will make
available asset reports each calendar quarter and an annual report each year.
Reports will be made available electronically on the website as soon as
practicable after the end of the calendar quarter following the receipt of
complete information needed to produce the report.

 

 

a.

For mutual funds, we will make available an annual report showing
realized/unrealized gains and losses. We have standard procedures for

 

26

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

transmitting your transaction instructions to the trustee, custodian or other
person responsible for executing transactions for your mutual funds. With
respect to mutual fund Deposits, “good order instructions” means (i) we have
received your mutual fund Deposit in immediately available funds and (ii) we
have received clear instructions indicating the Asset Groups to which the
Deposit is to be applied. If the trustee, custodian, or other person has
received your mutual fund Deposit but we have not otherwise received good order
instructions from you, the trustee, custodian, or other person will hold or
return the mutual fund Deposit according to the terms of the arrangement between
you and it.

 

 

b.

We have standard procedures for transmitting your transaction instructions to
the trustee, custodian or other person responsible for executing transactions
for your Policy(ies). With respect to Policy Deposits or premium payments, “good
order instructions” means (i) we have received your Policy Deposit in
immediately available funds and (ii) we have received your clear instructions
indicating the Asset Groups to which the Policy Deposit are to be applied. If
the trustee, custodian, or other person has received your Policy Deposit but we
have not otherwise received good order instructions from you, the trustee,
custodian, or other person will hold or return the Policy Deposit according to
the terms of the arrangement between you and it.

 

 

The foregoing is a general description of the in-scope services expected to be
provided by us under this Agreement. We will provide further details as
necessary, including additional terms, conditions and limitations, that may
apply with respect to each Service. If you decline our Asset Rebalancing
Services set forth in Attachment C, we will not monitor or take any action with
respect to your Investments except as you give us Notice.

 

 

B.

Out of Scope Services.

The following services are out of scope but are available for an additional
charge (i) processes or procedures that vary from our standard plan terms and
electronic processes,

(ii) work required to correct Plan failures other than Plan failures for which
we are required to indemnify you under the Agreement, (iii) research to comply
with audit requests, (iv) customized enrollment or Participant education
materials, (v) travel to your site or other sites for annual visits or education
support, and (vi) other services not specifically listed in this Description of
Services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ATTACHMENT B - EMPLOYER RESPONSIBILITIES

 

Both Parties have certain responsibilities under this Agreement. In order for us
to provide the Services described under this Agreement, it is necessary for you
to fulfill the following responsibilities:

 

 

A.

Electronic Services. You will use electronic Services we provide to obtain and
monitor Plan records and reports, manage the Plan and to accurately Notify us of
Participant information. If Participant transactions are permitted by the Plan,
you will permit Participants to manage their Recordkeeping Accounts
electronically. If you use paper forms for Participant transactions, additional
fees may apply.

 

 

 

B.

Plan Documents. You will be responsible for reviewing Plan Documents with your
legal adviser, providing complete copies of Plan Documents and any amendments to
us on a timely basis, and retaining original copies of Plan Documents for your
records.

 

 

 

C.

Asset Rebalancing. You will either elect or decline our Asset Rebalancing as set
forth in Attachment C. If you decline Asset Rebalancing, you will be solely
responsible for Notifying us of allocation and rebalancing instructions.

 

 

 

D.

Eligibility. You will determine who is eligible to participate in the Plan and
communicate that to us. You will review the census in our reports periodically
to ensure it matches your internal records.

 

 

 

E.

Enrollment and Elections. You will complete and return data requests to us in a
timely manner and you will complete Participant communications on a timely
basis. If you receive Participant elections outside the online service, you will
timely Notify us of the elections and retain the original documentation for your
records. You will select Reference Investments, provided that additional fees
apply if you select more than 32 Reference Investments, or Reference Investments
that are not on our platform such as employer stock.

 

 

 

F.

Payroll and Payment Processing. You will coordinate your payroll accounting and
tax reporting functions to correctly administer deferrals and payments under the
Plan. You will process Plan payments to Participants through your payroll system
or using third parties engaged and supervised by you.

 

 

 

G.

Benefit Events and Beneficiary Designation. You will promptly Notify us of
benefit event information, such as separation from service, death or disability
of a Participant or death of a beneficiary. You will educate Participants
regarding the online beneficiary designation process and promptly Notify us of
any other designation for which you will retain the original documentation.

 

 

 

H.

Review of Plan Reports. Because the tax rules applicable to nonqualified
deferred compensation plans, in particular section 409A of the Internal Revenue
Code, are very strict, it is critical that you monitor Participants’ 409A
accounts closely and Notify us immediately of any discrepancies regarding
deferral amounts or payment timing. You acknowledge it is your responsibility to
check the Participant census against your records to ensure that benefit events
such as separation from service, disability or death, are properly reflected.
You acknowledge it is also your responsibility to perform a check that Plan
deferrals and distributions in your payroll records match those in our reports.

 

 

 

28

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

 

I.

Assets & Liabilities. You acknowledge that the values of the Investments and
Plan liabilities will not be the same. This may be due to asset costs or taxes.
The timing of Investment activity may differ than the timing of Plan liability
activity. Asset Deposits may be a different amount than the Plan liability
contributions. Investment withdrawals may be a different amount than the
liability benefit payment. Investment allocations may be different than the Plan
liability Reference Investment allocations.

 

 

 

J.

Authorizations. You direct us to transmit your transaction and allocation
instructions to the trustee, custodian or other entity responsible for executing
instructions. You will provide the necessary authorization to direct the
trustee, custodian or other entity to accept your instructions as transmitted by
us pursuant to this Agreement and to execute those instructions.

 

 

 

K.

Company Stock Transactions (if applicable). You will Notify us if your stock is
publicly traded and employer stock is a Reference Investment. You will Notify us
if Participants are subject to SEC reporting of Participant changes in an
employer stock Reference Investment. You are solely responsible for filing any
necessary reports with the SEC. You will Notify us when a Participant modifies
the Participant’s position in an employer stock Reference Investment using a
method other than those methods we provide.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

ATTACHMENT C - ASSET REBALANCING INFORMATION

 

 

A.

Asset Rebalancing Services.

We offer Asset Rebalancing Services as a tool to help you manage the assets and
liabilities in a consistent way. You may elect one Asset Rebalancing Service for
each separately identifiable Asset Group. There are no additional Fees if you
elect an Asset Rebalancing Service. Your election in this Attachment of an Asset
Rebalancing Service constitutes your standing allocation instructions to us for
Deposits, surrenders and redemptions. Regardless whether you elect to use our
Asset Rebalancing Service, we will provide you with a report on our website
showing your current Investments.

 

 

B.

Asset Rebalancing Service Options

 

Asset Rebalancing Based on a Tolerance Level of the Recordkeeping Accounts. By
electing this Service, you direct us to monitor the variance between the
percentages of the Investments within an Asset Group and the percentages of the
Reference Investments in the Recordkeeping Accounts and, if necessary, to
transmit rebalancing instructions to keep the variance within the tolerance
level you have selected. This means:

 

 

•

You provide us with a Notice of the Investments, Reference Investments, how each
Reference Investment is mapped to a relevant Investment, and the initial amounts
for the Recordkeeping Accounts.

 

 

•

You specify the rebalancing tolerance level; e.g., 5%.

 

•

For each individual Investment in the Asset Group, we will determine its
percentage of the total Investments in the Asset Group (“actual asset
percentage”).

 

 

•

For the relevant Reference Investment, we will determine its percentage of the
total Reference Investments in the Recordkeeping Accounts (“actual liability
percentage”).

 

 

•

After each Business Day, we will determine the variance between the actual asset
percentage and the actual liability percentage.

 

 

•

If the variance is equal to or exceeds the specified tolerance level, we will
transmit rebalancing instructions on the next Business Day, so the variance is
within the tolerance level.

 

 

Example:

 

Asset Group

$

Asset %

 

Recordkeeping Accounts

$Liab. %

 

Variance

 

Investment Choice A

 

 

11

 

 

22%

 

 

Reference Investment A

 

 

25

 

 

25%

 

 

 

(3%)

Investment Choice B

 

15

 

30%

 

Reference Investment B

 

25

 

25%

 

 

5%

Investment Choice C

 

24

 

48%

 

Reference Investment C

 

50

 

50%

 

 

(2%)

Total

$50

 

 

 

$100

 

 

 

 

Tolerance level = 5%

 

30

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

In this example, an Asset Rebalancing transaction is triggered because the
variance for Investment B has reached the tolerance level. The entire Asset
Group is rebalanced to bring the variance of each Investment within the
tolerance level.

 

 

C.

Additional Information on Asset Rebalancing Services

 

 

1.

Asset Rebalancing Based on Recordkeeping Accounts. Asset Rebalancing is based on
the variance between the actual allocation percentages of the Asset Groups and
the Recordkeeping Accounts. It does not mean that the dollar amount of the
Investments will equal the dollar amount of the Recordkeeping Accounts. It also
does not mean that the dollar amount of an Investment transaction will equal the
dollar amount of any transaction within the Recordkeeping Accounts. An exact
dollar match is not possible due to reasons such as differences in the timing of
transactions, the amount or types of transactions, costs (if any) associated
with the Investments.

 

 

 

2.

Valuation Basis. Asset Rebalancing is based on the Investment values as of the
close of the prior Business Day. Market movement on the date of rebalancing is
not reflected in the rebalancing transaction. As a result, after a rebalancing
transaction is made, the variance at the close of the Business Day on the date
of rebalancing may exceed the tolerance you have specified and necessitate
another rebalancing on the next Business Day.

 

 

 

3.

Multiple Policies. If you are using a Policy as an Investment, all Policies in a
specified Asset Group are aggregated in performing the Asset Rebalancing
Services. If you add additional Policies to a specified asset group, this will
trigger an Asset Rebalancing transaction.

 

 

 

4.

Effect of Deposits or Redemptions on Asset Rebalancing. With respect to mutual
funds, if we receive Notice of a Deposit or redemption and have good order
instructions by the close of the Business Day on an Asset Rebalancing date, we
will adjust the planned rebalancing transaction to reflect the Deposit or
redemption received on that same Business Day to determine whether Asset
Rebalancing is still necessary or to adjust the rebalancing instructions to
reflect the Deposit or redemption instructions.

 

 

 

5.

Effect of Investment Lineup Changes on Asset Rebalancing. If you request a
change to the individual Investment lineup we may conduct an Asset Rebalancing
transaction if your variance is out of tolerance. In the event your fund lineup
is impacted by unscheduled activity we will work with you to confirm what
information from you is needed and to determine effective date of change. This
may also result in an Asset Rebalancing transaction.

 

 

 

6.

Asset Rebalancing Unavailable for Policy’s Fixed Account. If you are using a
Policy’s Fixed Account as an Investment, Asset Rebalancing is not an available
service.

 

 

 

7.

Asset Rebalancing May Be Unavailable. In instances where the issuer of an
Investment within the Asset Group restricts transfers, Asset Rebalancing will
not be available.

 

 

 

8.

Asset Rebalancing Prior to Activation of the Participant Website. In instances
where implementation of the Participant balances includes a black out period,

 

31

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

Asset Rebalancing will not take place until you have reviewed and agreed to the
loaded Participant balances. At that time, the website will be activated and an
asset Rebalance may take place.

 

 

9.

Asset Rebalancing after the examination offer (aka free look period). See your
Policy prospectus for further information about Asset Rebalancing following the
examination offer period.

 

 

 

10.

Asset Rebalancing for Other Investments. Life insurance policies issued by an
insurance company other than us (or our affiliates) will be excluded from our
Asset Rebalancing Services. Other investments, such as company stock, which are
not part of our investment platform, will also be excluded from our Asset
Rebalancing Services.

 

 

 

11.

Securities Restrictions/Compliance Laws. To the extent the Asset Rebalancing
instructions provided by you conflict with the terms of the Policy or
regulations, those terms or regulations will super cede the Services described
here.

 

 

 

D.

Declination of Asset Rebalancing Services.

You may decline our Asset Rebalancing Services. If you do not wish to use this
Service, you acknowledge that you are solely responsible for monitoring and
rebalancing your Investments. We will have no responsibility for monitoring your
Investments and you will identify a resource at your company that is responsible
for monitoring your Investments. If and when you want to initiate an Investment
transaction, you will provide us with good order transaction instructions which
we will transmit, as set out in Article IV above. You will provide us with a
Notice of the Investments and the applicable allocation percentage for each
Investment.

 

 

E.

Asset Rebalancing Service Election.

 

Mutual Funds Asset Group (if applicable) for:

Cerus Corporation Nonqualified Deferred Compensation Plan (Nonqualified Deferred
Compensation Plan)

If no election is made, you will be deemed to have declined our Asset
Rebalancing Services.

 

XXYou elect to use the following Asset Rebalancing Service:

 

 

•

Asset Rebalancing based on a tolerance level of the Recordkeeping Accounts

Select tolerance level:5%4%3%2%[g442lyfum1ku000002.jpg] 1%

 

You elect to decline our Asset Rebalancing Services.

 

 

 

 

 

 

 

 

 

 

 

 

32

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

Corporate-Owned Life Insurance Asset Group (if applicable) for:

Cerus Corporation Nonqualified Deferred Compensation Plan (Nonqualified Deferred
Compensation Plan)

If no election is made, you will be deemed to have declined our Asset
Rebalancing Services.

 

XXYou elect to use the following Asset Rebalancing Service:

 

 

•

Asset Rebalancing based on a tolerance level of the Recordkeeping Accounts

Select tolerance level:5%4%3%2%[g442lyfum1ku000003.jpg] 1%

 

You elect to decline our Asset Rebalancing Services.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 



Classification: Customer Confidential

 

 



--------------------------------------------------------------------------------

 

[ ** ] = CERTAIN PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED BECAUSE THE
OMITTED PORTIONS ARE BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED

 

Exhibit A

Additional Services With Respect to To-Be-Determined Vesting (“TBD Vesting”)

 

Background

You have informed us that your Plan Document operationally permits you to make
discretionary deferred compensation credits (“Credits”) to a Participant’s
Recordkeeping Account. At the time you make a Credit, you may specify a
customized vesting schedule to that Credit (“TBD Vesting Schedule”).

 

Services with respect to TBD Vesting are not included in the administrative
Services specifically described in Attachment A of the Agreement. Under Article
II of the Agreement, however, we may agree to provide services other than the
Services specifically described in the Agreement. You have requested that we and
we agree to provide additional administrative services to you with respect to
TBD Vesting (“TBD Vesting Services”), subject to the procedures, conditions and
fees below.

 

Fees

 

We reserve the right charge an additional Fee for the TBD Vesting Services. The
amount will be based on our hourly rate (currently $150 per hour) at the time of
your request.

 

TBD Vesting Services

We will track the TBD Vesting Schedule specified by you for each Credit you make
if you provide us advanced Notification ten (10) Business Days before submitting
the Credit. Within 10 Business Days after receiving your Notification, our
records will reflect the TBD Vesting Schedule for the designated Participant. We
will Notify you when our records reflect this information.

 

Your Role

You agree to Notify us prior to sending a Credit amount to us. Your Notification
must include the TBD Vesting Schedule to be applied to the Credit and the name
of the Participant to whom the Credit and TBD Vesting Schedule apply. You may
send us a Participant’s Credit amount after receiving a Notification from us
that we are prepared to reflect the Credit with the designated TBD Vesting
Schedule.

 

Additional Information on TBD Vesting Services

You acknowledge that it is your responsibility alone to determine whether a
Credit should be made and what, if any, TBD Vesting Schedule should be applied
to the Credit.

If you do not provide us with advance Notification of a Credit and you provide
us with data to reflect a Participant’s Credit, the Credit will receive the same
vesting schedule assigned to the Participant’s last Credit. If no vesting
schedule has been previously established for a Credit, then a default vesting
value of 0% will be assigned to the Credit.

If you decide to revise a vesting schedule after we have processed a Credit in
our records, we may charge an additional Fee to change our records to reflect
your revision. The amount of the Fee will be determined at the time of your
request.

When you submit a Participant Credit, you may trigger an Asset Rebalancing
activity if you have elected to use our Asset Rebalancing Services.

 

 

 

 

 

 

 

34



Classification: Customer Confidential

 

 

